In re Portier, Sidney A.; Portier, Lena Lisa; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. 84-701; Parish of Vermilion, 15th Judicial District Court, Div. “A”, No. 81-42976.
Prior report: La.App., 476 So.2d 1132.
Granted. Rulings of the Court below granting summary judgment are reversed; case remanded to district court for further proceedings. Lewis v. Exxon, 441 So.2d 192 (La.1983) Benson v. Seagraves, 436 So.2d 525 (La.1983) Rome v. Northwestern Nat. Ins. Co., 471 So.2d 226 (La.1985).
CALOGERO and DENNIS, JJ., would simply grant and bring the case up.